Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement, dated as of October ___, 2020 (this
“Agreement”), among Cytocom, Inc., a Delaware corporation (“CYTO”), and the
undersigned stockholder of Cleveland BioLabs, Inc., a Delaware corporation
(“CBLI”) listed on Schedule A hereto (the “Stockholder”). Certain terms used but
not defined herein shall have the meanings given to them in the Merger Agreement
(as defined below).

 

RECITALS

 

WHEREAS, concurrently with this Agreement, CBLI, High Street Acquisition
Corporation, a Delaware corporation and wholly owned subsidiary of CBLI (“Merger
Sub”), and CYTO are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which (and subject to the terms and conditions set
forth therein) Merger Sub will merge with and into CYTO, with the CYTO
continuing as the surviving corporation in the merger and as a wholly owned
subsidiary of CBLI (the “Merger”);

 

WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act, which
meaning will apply for all purposes of this Agreement whenever the term
“beneficial owner” or “beneficially own” is used) of the number of shares of
CBLI Common Stock, par value $0.005 per share, set forth opposite the
Stockholder’s name on Schedule A hereto (such CBLI Common Stock together with
any additional shares of capital stock of CBLI or other voting securities of
CBLI of which the Stockholder acquires record or beneficial ownership after the
date hereof, including, without limitation, by purchase, gift, as a result of a
stock dividend, stock split, recapitalization, exchange, transfer or change of
such shares, or upon exercise or conversion of any equity awards or other
securities or rights to receive shares of CBLI Common Stock, the Stockholder’s
“Covered Shares”);

 

WHEREAS, as a condition and inducement to CYTO’s willingness to enter into the
Merger Agreement and consummate the transactions contemplated thereby, including
the Merger, CYTO has required the Stockholder to enter into this Agreement; and

 

WHEREAS, the Stockholder acknowledges that CYTO is entering into the Merger
Agreement in reliance on the representations, warranties, covenants and other
agreements of the Stockholder set forth in this Agreement and would not enter
into the Merger Agreement if the Stockholder did not enter into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, CYTO and
the Stockholder hereby agree as follows:

 

1.     Agreement to Vote. Prior to the Termination Date (as defined herein),
subject to the terms and conditions set forth herein, the Stockholder hereby
irrevocably and unconditionally agrees that it shall, at any duly called meeting
of the CBLI Stockholders (whether annual or special meeting and whether or not
such meeting is adjourned, delayed or postponed) (a “Stockholder Meeting”),
called for the purpose of considering the Merger or any Acquisition Proposal, or
in any other circumstances (including action by written consent of stockholders
in lieu of a meeting) upon which a vote, adoption or other approval or consent
with respect to or in connection with the adoption of the Merger Agreement, the
approval of the Merger or any of the Contemplated Transactions is sought:

 

 

--------------------------------------------------------------------------------

 

 

(a)     when a Stockholder Meeting is held, appear at such meeting or otherwise
cause the Covered Shares to be counted as present thereat for the purpose of
establishing a quorum, and respond to each request by CBLI for written consent,
if any, and

 

(b)     vote (or consent), or cause to be voted at such meeting (or validly
execute and return and cause such consent to be granted with respect to), all
Covered Shares:

 

(i)     in favor of (A) the Merger, the adoption of the Merger Agreement and any
other matters necessary for consummation of the Merger and the other
Contemplated Transactions, including the issuance of shares of CBLI Common Stock
to the CYTO Stockholders pursuant to the terms of the Merger Agreement and the
amendment of the articles of incorporation of CBLI to reflect an increase the
authorized capital stock of CBLI; and (B) approving any proposal to adjourn or
postpone the meeting to a later date, if there are not sufficient votes for the
adoption of the Merger Agreement on the date on which such meeting is held; and

 

(ii)     against:

 

(A)     any Acquisition Proposal; and

 

(B)     any other action, proposal, transaction or agreement that would
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect the Merger or any of the transactions contemplated by the Merger
Agreement or this Agreement or any transaction that results in a breach in any
material respect of any covenant, representation or warranty or any other
obligation or agreement of CBLI under the Merger Agreement.

 

To the extent that the Stockholder does not control, by himself, herself or
itself, the determinations of such Stockholder entity, the Stockholder agrees to
exercise all voting or other determination rights he, she or it has in such
Stockholder entity to carry out the intent and purposes of his, her or its
voting and support obligations in this Section 1 and otherwise set forth in this
Agreement.

 

2.     Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)     The Stockholder hereby irrevocably grants to, and appoints, CYTO, the
executive officers of CYTO, and any other designee of CYTO, each of them
individually, the Stockholder’s irrevocable (until the Termination Date) proxy
and attorney-in-fact (with full power of substitution and resubstitution), for
and in the Stockholder’s name, to vote or grant consent or approval in respect
of the Covered Shares in accordance with Section 1 at any Stockholder Meeting or
at any adjournment thereof or in any other circumstances upon which their vote,
consent or other approval is sought in favor of the supported matters.

 

-2-

--------------------------------------------------------------------------------

 

 

(b)     The Stockholder agrees to execute in a timely manner such documents or
certificates evidencing such proxy as CYTO may reasonably request.

 

(c)     The Stockholder represents that any proxies heretofore given in respect
of the Covered Shares are not irrevocable, and that any such proxies are hereby
revoked by entering this Agreement.

 

(d)     The Stockholder hereby affirms that the proxy set forth in this Section
2 is coupled with an interest and is irrevocable until such time as this
Agreement terminates in accordance with its terms. The proxy granted in this
Section 2 shall automatically expire upon the termination of this Agreement.

 

3.     No Inconsistent Agreements. The Stockholder hereby represents, covenants
and agrees that, except as contemplated by this Agreement, the Stockholder: (a)
has not entered into, and shall not enter into at any time prior to the
Termination Date, any tender, voting or other similar agreement or arrangement,
or voting trust with respect to any Covered Shares and (b) has not granted, and
shall not grant at any time prior to the Termination Date, a proxy or power of
attorney with respect to any Covered Shares, in either case, which is
inconsistent with the Stockholder’s obligations pursuant to this Agreement.

 

4.     Termination. This Agreement shall terminate upon the earliest of: (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms, and (c) written notice of termination of this Agreement by CYTO to
the Stockholder (such earliest date being referred to herein as the “Termination
Date”); provided, that the provisions set forth in Sections 14 to 26 shall
survive the termination of this Agreement; provided further, that any liability
incurred by any party hereto as a result of a breach of a term or condition of
this Agreement prior to such termination shall survive the termination of this
Agreement.

 

5.     Representations and Warranties of Stockholder. The Stockholder hereby
represents and warrants to CYTO as follows:

 

(a)     Ownership of Covered Shares. The Stockholder is the record and
beneficial owner of, and has good and valid title to, the Covered Shares, free
and clear of Liens other than as created by this Agreement. The Stockholder has
sole voting power, sole power of disposition, sole power to demand appraisal
rights and sole power to agree to all of the matters set forth in this
Agreement, or otherwise shares voting power, the power of disposition, the power
to demand appraisal rights with another individual or entity that is party to a
voting and support agreement with CYTO in substantially similar form to this
Agreement, in each case with respect to all of such Covered Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable federal securities Laws and the terms of this Agreement. Other than
the Covered Shares (and shares of CBLI Common Stock that may be acquired upon
the exercise of equity awards outstanding on the date hereof), the Stockholder
does not own beneficially or of record any (i) shares of capital stock or voting
securities of CBLI or (ii) securities of CBLI convertible into or exchangeable
for shares of capital stock or voting securities of CBLI. The Covered Shares are
not subject to any voting trust agreement or other Contract to which the
Stockholder is a party restricting or otherwise relating to the voting or
Transfer (as defined below) of the Covered Shares. The Stockholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to any Covered Shares, except as contemplated by this Agreement.

 

-3-

--------------------------------------------------------------------------------

 

 

(b)     Due Authorization. The Stockholder has all requisite power and authority
to execute and deliver this Agreement and to perform the Stockholder’s
obligations hereunder. The execution, delivery and performance of this Agreement
by the Stockholder, the performance by the Stockholder of his, her or its
obligations hereunder and the consummation by the Stockholder of the
transactions contemplated hereby have, if the Stockholder is not a natural
person, been duly and validly authorized by the Stockholder and no other actions
or proceedings on the part of the Stockholder are necessary to authorize the
execution and delivery by the Stockholder of this Agreement and the performance
by the Stockholder of his/her obligations hereunder. This Agreement has been
duly and validly executed and delivered by the Stockholder and, assuming due
authorization, execution and delivery by CYTO, constitutes a legal, valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(c)     No Breach. Except for the applicable requirements of the Exchange Act,
the execution, delivery and performance of this Agreement and the consummation
by the Stockholder of the transactions contemplated hereby do not (i) conflict
with or violate any Law or Order to which the Stockholder or any of his/her
assets is subject or (ii) with or without the giving of notice or lapse of time
or both, conflict with or result in any breach of, constitute a default under,
result in a violation of, give rise to a right of termination, cancellation or
acceleration under, give rise to any penalties, repayment obligations, special
assessments or additional payments under, result in the creation of any Lien
upon any assets of the Stockholder pursuant to or require any authorization,
consent, waiver, approval, filing, exemption or other action by or notice any
court, other Governmental Body or other Person pursuant to, the provisions of
any Contract to which the Stockholder is a party.

 

(d)     No Litigation. There are no Actions pending, or to the Stockholder’s
Knowledge, threatened against the Stockholder, at Law or in equity, or before or
by any Governmental Body, and the Stockholder is not subject to or in violation
of any Order that restricts or prohibits (or, if successful, would restrict or
prohibit) the exercise by CYTO of its rights under this Agreement or the
performance by any party of its obligations under this Agreement.

 

(e)     Finder’s Fees. Except as provided in the Merger Agreement or CBLI
Disclosure Letter, no Person is entitled to any brokerage commissions, finders’
fees or similar compensation in connection with the Contemplated Transactions or
this Agreement based on any arrangement or agreement made by or on behalf of the
Stockholder.

 

(f)     Reliance. The Stockholder understands and acknowledges that CYTO is
entering into the Merger Agreement in reliance upon the Stockholder’s execution
and delivery of this Agreement and the representations and warranties of the
Stockholder contained herein.

 

6.     Certain Covenants of Stockholder. The Stockholder hereby covenants and
agrees as follows:

 

-4-

--------------------------------------------------------------------------------

 

 

(a)     Prior to the Termination Date, except in his, her or its capacity as a
director, executive officer or other fiduciary of the Company, the Stockholder
shall not, and shall cause his, her or its Subsidiaries not to, and shall
instruct his/her and their respective Representatives not to, directly or
indirectly:

 

(i)     initiate, seek or solicit, or knowingly encourage or facilitate
(including by way of furnishing non-public information) or take any other action
that is reasonably expected to promote, directly or indirectly, any inquiries or
the making or submission of any proposal that constitutes, or would reasonably
be expected to lead to, an Acquisition Proposal with respect to CBLI;

 

(ii)     participate or engage in discussions or negotiations with, or disclose
any non-public information or data relating to, CBLI or any of its Subsidiaries
or afford access to the properties, books or records of CBLI or any of its
Subsidiaries to any Person that has made or could reasonably be expected to
make, or in connection with, an Acquisition Proposal with respect to CBLI;

 

(iii)     enter into any agreement, including any letter of intent, memorandum
of understanding, agreement in principle, merger agreement, acquisition
agreement or other similar agreement, whether or not binding, with respect to an
Acquisition Proposal with respect to CBLI; or

 

(iv)     make, or in any manner participate in a “solicitation” (as such term is
used in the rules of the SEC) of proxies or powers of attorney or similar rights
to vote, or seek to advise or influence any Person with respect to the voting of
the Covered Shares intending to facilitate any Acquisition Proposal or cause
CBLI Stockholders not to vote to approve the Merger or any other transaction
contemplated by the Merger Agreement.

 

(b)     Except in his, her or its capacity as a director, executive officer or
other fiduciary of the Company, the Stockholder shall, and shall cause his, her
or its Subsidiaries to, and shall instruct his, her or its and their respective
Representatives to, immediately cause to be terminated any solicitation,
encouragement, discussion or negotiation with or involving any Person (other
than CYTO and its Affiliates) conducted heretofore by the Stockholder or any
Subsidiary thereof or any of his/her or their respective Representatives, with
respect to an Acquisition Proposal or which could reasonably be expected to lead
to an Acquisition Proposal.

 

(c)     Prior to the Termination Date, and except as contemplated hereby, the
Stockholder shall not (i) tender into any tender or exchange offer, (ii) sell
(constructively or otherwise), transfer, pledge, hypothecate, grant, encumber,
assign or otherwise dispose of (collectively “Transfer”), or enter into any
Contract or understanding with respect to the Transfer of any of the Covered
Shares or beneficial ownership or voting power thereof or therein (including by
operation of law), (iii) grant any proxies or powers of attorney, deposit any
Covered Shares into a voting trust or enter into a voting agreement with respect
to any Covered Shares or (iv) knowingly take any action that would make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing his/her obligations under this Agreement; provided that the
Stockholder may (x) Transfer Covered Shares for estate planning or philanthropic
purposes so long as the transferee, prior to the date of Transfer, agrees in a
signed writing to be bound by and comply with the provisions of this Agreement,
and the Stockholder provides at least three (3) Business Days’ prior written
notice (which shall include the written consent of the transferee agreeing to be
bound by and comply with the provisions of this Agreement) to CYTO, in which
case the Stockholder shall remain responsible for any breach of this Agreement
by such transferee, or Transfer Covered Shares at such Stockholder’s death
pursuant to Law or such Stockholder’s estate plan (provided, that the transferee
agrees in a signed writing to be bound by and comply with the provisions of this
Agreement or (y) surrender Covered Shares to the Company in connection with the
vesting, settlement or exercise of CBLI Equity Awards to satisfy any withholding
for the payment of taxes incurred in connection with such vesting, settlement or
exercise, or, in respect of CBLI Options, the exercise price thereon. In
furtherance of the foregoing, the Stockholder hereby authorizes the Company to
instruct its transfer agent to enter a stop transfer order with respect to all
of the Shares..

 

-5-

--------------------------------------------------------------------------------

 

 

7.     Stockholder Capacity. This Agreement is being entered into by the
Stockholder solely in its capacity as a record or beneficial owner of the
Covered Shares, and nothing in this Agreement shall restrict or limit the
ability of any Stockholder or his/her Affiliates who is a director, officer or
employee of CBLI to take any action in his or her capacity as a director,
officer or employee of CBLI to the extent specifically permitted by the Merger
Agreement.

 

8.     Waiver of Appraisal and Dissenters’ Rights and Actions. The Stockholder
shall not exercise (a) any rights to demand appraisal of any Covered Shares or
(b) the right to dissent that may arise with respect to the Merger, and hereby
waives any such rights of appraisal or rights to dissent that the Stockholder
may have under applicable Law or otherwise, including by Contract. The
Stockholder agrees that it will not bring, commence, institute, maintain,
prosecute, participate in or voluntarily aid any Action, in law or in equity, in
any court or before any Governmental Body, which (i) challenges the validity of
or seeks to enjoin the operation of any provision of this Agreement, or
(ii) alleges that the execution and delivery of this Agreement or the Merger
Agreement breaches any fiduciary duty of the CBLI Board in connection with the
Contemplated Transaction, (iii) makes any claim with respect to SEC disclosure
(or other disclosure to the CBLI Stockholders) in connection with the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the approval or consummation of the Merger, or (iv) makes any aiding and
abetting or similar claim against CYTO, or any of its Affiliates or
Representatives, in connection with the foregoing.

 

9.     Disclosure. The Stockholder hereby authorizes CYTO to publish and
disclose in any announcement or disclosure required by the SEC (including the
Registration Statement to be filed with the SEC pursuant to the Merger
Agreement) or other Governmental Body, or any disclosure document that CYTO
reasonably determines to be necessary in connection with the Merger and the
Contemplated Transactions, including the text of this Agreement, the
Stockholder’s identity and ownership of the Covered Shares, and the nature of
the Stockholder’s obligations under this Agreement.

 

10.     Confidentiality. The Stockholder agrees (a) to hold any non-public
information regarding this Agreement and the Merger in strict confidence and (b)
except as required by law or legal process not to divulge any such non-public
information to any third Person.

 

-6-

--------------------------------------------------------------------------------

 

 

11.     Further Assurances. From time to time, at the request of CYTO and
without further consideration, the Stockholder shall take such further action as
may reasonably be deemed by CYTO to be necessary or desirable to consummate and
make effective the transactions contemplated by this Agreement.

 

12.     Non-Survival of Representations and Warranties. The representations and
warranties of the Stockholder contained herein shall not survive the Termination
Date.

 

13.     Amendment and Modification. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each party and otherwise as expressly set forth herein.

 

14.     Waiver. No failure or delay of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy, and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party, and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

15.     Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given and received (a) when personally
delivered, (b) the day following the day (except if not a Business Day then the
next Business Day) on which the same has been delivered prepaid to a reputable
national overnight air courier service, (c) the third (3rd) Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid or (d) when sent by electronic mail; provided the notice, demand
or communication shall be confirmed by the same being sent by certified or
registered mail. Notices, demands and communications, in each case to the
respective parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing:

 

(i)     If to the Stockholder, to the address set forth on the signature page to
this Agreement.

 

(ii)     If to CYTO:

 

Cytocom, Inc.

3001 Aloma Avenue

Winter Park, FL 32792

Attention: Chief Legal Officer

Email: legal@cytocom.com

 

with a copy (which shall not constitute notice) to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Philadelphia, PA 19103

Facsimile: (215) 689-4692

Attention: Rachael Bushey

Jennifer Porter

Email: rachael.bushey@troutman.com

jennifer.porter@troutman.com

 

-7-

--------------------------------------------------------------------------------

 

 

16.     No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

 

17.     Governing Law. This Agreement (and any claims or disputes arising out of
or relating hereto or the obligations of the Stockholder hereunder or the
Contemplated Transactions, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise) shall be
governed by and construed in accordance with the Laws of the State of Delaware
without regard to the Laws of the State of Delaware or any other jurisdiction
that would call for the application of the substantive Laws of any jurisdiction
other than the State of Delaware.

 

18.     Submission to Jurisdiction. The parties agree that the appropriate,
exclusive and convenient forum (the “Forum”) for any disputes among any of the
parties arising out of or related to this Agreement or the transactions
contemplated by this Agreement shall be in the Court of Chancery in the City of
Wilmington, New Castle County, Delaware, except where such court lacks subject
matter jurisdiction. In such event, the Forum shall be in the federal district
court sitting in Wilmington, Delaware, or, in the event such federal district
court lacks subject matter jurisdiction, then in the superior court in the City
of Wilmington, New Castle County, Delaware. The parties irrevocably submit to
the jurisdiction of such courts solely in respect of any disputes between them
arising out of or related to this Agreement or the transactions contemplated by
this Agreement. The parties further agree that no party shall bring suit with
respect to any disputes arising out of or related to this Agreement or the
transactions contemplated by this Agreement in any court or jurisdiction other
than the above specified courts; provided, however, that the foregoing shall not
limit the rights of any party to obtain execution of a judgment in any other
jurisdiction. The parties further agree, to the extent permitted by Law, that a
final and non-appealable judgment against any party in any Action contemplated
above shall be conclusive and may be enforced in any other jurisdiction within
or outside the U.S. by suit on the judgment, a certified or exemplified copy of
which shall be conclusive evidence of the fact and amount of such judgment. To
the extent that any party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each such party hereby
irrevocably (i) waives such immunity in respect of its obligations with respect
to this Agreement and (ii) submits to the personal jurisdiction of each court
described in this Section 19.

 

-8-

--------------------------------------------------------------------------------

 

 

19.     Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

 

20.     Enforcement. The parties agree that irreparable damage would occur in
the event that the parties hereto do not perform the provisions of this
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, prior to the Termination Date, the parties acknowledge and agree
that each party shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery of the
State of Delaware, provided, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then in any federal court located in
the State of Delaware or any other Delaware state court, this being in addition
to any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

 

21.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under any applicable Law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement, and the parties shall
amend or otherwise modify this Agreement to replace any prohibited or invalid
provision with an effective and valid provision that gives effect to the intent
of the parties to the maximum extent permitted by applicable Law.

 

22.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

23.     Entire Agreement; Counterparts. This Agreement and the Merger Agreement
constitute the entire agreement among the parties hereto and supersede all other
prior agreements and understandings, both written and oral, among and between
any of the parties hereto with respect to the subject matter hereof. This
Agreement may be executed in several counterparts (including counterparts
delivered by electronic transmission), each of which shall be deemed an original
and all of which shall constitute one and the same instrument.

 

24.     Facsimile or .pdf Signature. This Agreement may be executed by facsimile
or .pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

 

-9-

--------------------------------------------------------------------------------

 

 

25.     No Presumption Against Drafting Party. Each of the parties to this
Agreement acknowledges that it has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

[Signature page follows.]

 

-10-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, CYTO and the Stockholder have caused this Agreement to be
duly executed as of the date first written above.

 

 

 

CYTOCOM INC.

 

By: _______________________________

Name: _____________________________

Title: ______________________________

 

 

 

STOCKHOLDER

 

By: _______________________________

(Signature)

 

Name: _____________________________

 

 

 

 

 

 

 

[Signature to Voting and Support Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Ownership of Covered Shares

 

Name and Address of Stockholder

Covered Shares

   

 

 

 